Name: COMMISSION REGULATION (EC) No 87/96 of 22 January 1996 determining the extent to which applications lodged in January 1996 for import licences for certain pigmeat sector products under the regime provided for by Council Regulation (EC) No 774/94 opening and providing for the administration of certain Community tariff quotas for pigmeat and certain other agricultural products can be accepted
 Type: Regulation
 Subject Matter: animal product;  agricultural activity;  tariff policy;  trade policy;  international trade
 Date Published: nan

 No L 17/1923 . 1 . 96 I EN I Official Journal of the European Communities COMMISSION REGULATION (EC) No 87/96 of 22 January 1996 determining the extent to which applications lodged in January 1996 for import licences for certain pigmeat sector products under the regime provided for by Council Regulation (EC) No 774/94 opening and providing for the administration of certain Community tariff quotas for pigmeat and certain other agricultural products can be accepted HAS ADOPTED THIS REGULATION : Article 1 1 . Applications for import licences for the period 1 January to 31 March 1996 submitted under Regulation (EC) No 1432/94 shall be met as referred to in Annex I. 2. During the first 10 days of the period 1 April to 30 June 1996 applications may be lodged pursuant to Regulation (EC) No 1432/94 for import licences for a total quantity as referred to in Annex II . 3 . Licences may only be used for products which comply with all veterinary rules currently in force in the Community. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1432/94 of 22 June 1994 laying down detailed rules for the application in the pigmeat sector of the import arrangements provided for in Council Regulation (EC) No 774/94 opening and providing for the administration of certain Community tariff quotas for pigmeat and certain other agricultural products ('), as amended by Regulation (EC) No 1 593/95 (2), and in particular Article 4 (4) thereof, Whereas the applications for import licences lodged for the period from 1 January to 31 March 1996 are, in the case of some products, for quantities less than the quanti ­ ties available and can therefore be met in full ; Whereas the surplus to be added to the quantity available for the following period should be determined ; Whereas it is appropriate to draw the attention of opera ­ tors to the fact that licences may only be used for products which comply with all veterinary rules currently in force in the Community, Article 2 This Regulation shall enter into force on 23 January 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 January 1996. For the Commission Franz FISCHLER Member of the Commission ( ! ) OJ No L 156, 23 . 6. 1994, p. 14. 0 OJ No L 150, 1 . 7. 1995, p. 94. No L 17/20 I EN I Official Journal of the European Communities 23 . 1 . 96 ANNEX I Group No Percentage of acceptance of import licences submitted for the period 1 January to 31 March 1996 1 100,00 ANNEX II (tonnes) Group No Total quantity available for the period 1 April to 30 June 1996 1 2115